PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/191,126
Filing Date: 14 Nov 2018
Appellant(s): Prosser, Kevin



__________________
MARK M. TAKAHASHI
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Argument: On page 12 through 14 of the Appeal Brief, Appellant argues that Constans in view of Zammit do not discloses of:
(a). “energy state model”, 
(b). “an adjustment to the energy state model based on the first measured value, the second measured value, and the predicted energy change”,
(c). “energy modeling permits accurate prediction of Mach, Airspeed, and Angle of Attack along potential aircraft path”, and 
(d). There is no motivation or suggestion to combine the references.
Examiner Response:  Examiner respectably disagrees to the Appellant’s argument.
(a). Constant disclosess at col 7, lines 29-34 that the database 3 comprises at least some of the elements being used by the unit 5: a wind model, at least one performance model, and indication of the dynamics of the actuators associated with energy monitoring means and an indication of operational constraints, and at col 9, lines 55 thru col 10, line 35 shown a graph (Fig.4) 
(b). Constant teaches at col 9, lines 3 through lines 30 that a processing unit 5 includes a predicted module 14, an optimization module 15, and etc. which calculates energy error based on the predicted energy and set points with measured speed and altitude relative to the flight plan being followed, calculates command order on the objective to be reached.
Constant is silent about an adjustment to the energy state model.
Zammit discloses a system provides the recovery of an aircraft energy (see the abstract).  At [0039]-[0042], Zammit teaches that the system has an energy recover system 34 which monitors the energy, time states of the aircraft and defines flight strategies to enable the aircraft arriving on the target fix.  The energy recover 34 (includes a state predictor 40, a path planner and an output interface 44, see Fig.5) identifies required automation adjustments to force the aircraft states to follow recovery profiles for energy and time which meets the scope of “an adjustment to the energy state model based on the first measured value, the second measured value, and the predicted energy change”.
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to modify Constant by including to generate an adjustment to the energy state model  as taught by Zammit for improving the aircraft system that is capable of determining the required adjustment to the aircraft’s energy.
Claimed subject matter is supported by the current Application’s specification at paragraph 37 through paragraph 39, the current application’s invention describes the control system 110 generates an error Psensor of the Ps (Psensor is measured power of a sensor, and Ps is a specific power) based on the 1st and 2nd airspeed which Constant and Zammit both disclose the subject matter.  
(c). Appellant states about “energy modeling permits accurate prediction of Mach, Airspeed, and Angle of Attack along potential aircraft path” which is not claimed.
(d). In response to the Appellant’s argument that there is no suggestion to combine the references, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  However, as long as it takes into account only knowledge within the level of ordinary skill in the art, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  Also, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one or ordinary skill in the art.
For the above reasons, the Examiner respectfully submits the rejections of claims 1-20 are proper and should be sustained.

Respectfully submitted,

/NGA X NGUYEN/Primary Examiner, Art Unit 3662        
/MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.